DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the status of the prior filed application should be updated in the first sentence of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kou et al (US 2020/0133128 A1) in view of Wang et al (US 2021/0003922 A1).
With respect to claim 1, Kou discloses a photoresist baking apparatus comprising: a baking chamber (103) having an exhaust port (321) on a sidewall (333)  of the chamber; a hot plate (301) disposed in the baking chamber line (317); an exhaust line (317) coupled to the exhaust port (321) configured to exhaust out an atmosphere inside the baking chamber in an exhaust direction and a cover plate disposed over the hot plate (301)  and between the hot plate and the exhaust port. Thus, Kou discloses substantially all of the limitations of the instant claims.  Kou does not expressly disclose that the exhaust hole as a first exhaust hole and a second exhaust hole arranged in a first direction that is perpendicular to the exhaust direction, as recited in the 

    PNG
    media_image1.png
    587
    540
    media_image1.png
    Greyscale




















In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ the cover plate having exhaust holes with the first exhaust hole and the second exhaust hole with particular arrangement as taught by Wang into the photoresist baking apparatus of Kou for the purpose of exhausting the air to a proper direction. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.11, 067,897.   Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features/limitations collectively recited in claims 1-20 of the instant application are also included, inter alia, in the collective recitation of claims 1-20  of the ‘897 patent.  
With respect to claims 1, 9 and 16 of the instant application, claim 1 of the ‘897 discloses: 

    PNG
    media_image2.png
    393
    282
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    55
    300
    media_image3.png
    Greyscale


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shin et al (KR20140115795A) discloses an exhaust port and has been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
11/15/21


/HUNG NGUYEN/            Primary Examiner, Art Unit 2882